Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 01/21/2021 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claims 11-20 are to a process comprising a series of steps, clams 1-10 to a system /apparatus, which are statutory (Step 1: Yes).
Step 2A analysis:
Step 2A, prong one: Yes. Claims 1-20 recite an abstract idea.
Claim 1 recites:
	1. A mobile shopping and delivery system comprising: 
user input device; a mobile delivery platform; and a shopping and delivery server configured to: provide an available inventory of the mobile delivery platform to the user input device; receive an order from the user input device; communicate the order to the mobile delivery platform; arrange for a delivery of the order; and coordinate the delivery of the order.
The claim 1 recites the limitations [see highlighted limitations]to provide an available inventory to the user,  receive an order from the user, arrange for a delivery of the order, and coordinate the delivery of the order. These limitations, as drafted, relate to a simple process that, under its broadest reasonable interpretation, covers performance of receiving an order from a user based on the inventory information provided to him and then arrange and coordinate the delivery to the use, which relates to a commercial sales activity but for the recitation of a generic server computer connected to a user input device to perform these steps.  That is other than reciting “by a server” nothing in the claim elements precludes the step from practically being performed manually as a part of commercial sales activity falling within “Certain Methods of Organizing Human Activity”, abstract idea.  The mere nominal recitation of by a server and the user input device does not take the claim limitations out of the “Certain Methods of Organizing Human Activity” grouping.    Thus, the claim 1 and its subsequent claims 2-10 recite an abstract idea. 
Claim 11 recites:
11. A method of providing an ordering and delivery service comprising: 
a mobile delivery platform traversing a preprogrammed route; and 
a shopping and delivery server receiving an order from a user input device over the internet; 
notifying the mobile delivery platform of the order while traversing the preprogrammed route; 
alerting a customer of the mobile delivery platform proximity; 
instructing the mobile delivery platform to stop at a delivery location; and 
completing a delivery.

The claim 11 recites the limitations [see highlighted limitations] receiving an order from a user, alerting a customer of the delivery, instructing to stop at a delivery location; and completing a delivery. These limitations, as drafted, relate to a simple process that, under its broadest reasonable interpretation, covers performance of receiving an order from a user, informing the customer of the delivery to be made, instructing the delivery entity to stop  at the delivery location and complete the delivery,  which relates to a commercial sales activity including interactions between persons to implement a delivery of the received order, but for the recitation of a generic server computer to perform these steps.  That is other than reciting “by a server and a user input device” nothing in the claim elements precludes the step from practically being performed manually as a part of commercial sales activity falling within “Certain Methods of Organizing Human Activity”, abstract idea.  The mere nominal recitation of by a server and the user input device does not take the claim limitations out of the “Certain Methods of Organizing Human Activity” grouping.    Thus, the claim 11 and its subsequent claims 12-14 recite an abstract idea. 
The other independent claim 15 recite similar limitations  discussed for claims 1 and 11 above relating to a commercial sales activity including interactions between persons to implement a delivery of the received order, but for the recitation of a generic server computer and a user input device to perform these steps. That is other than reciting “by a server and a user input device” nothing in the claim elements precludes the step from practically being performed manually as a part of commercial sales activity falling within “Certain Methods of Organizing Human Activity”, abstract idea.  The mere nominal recitation of by a server and the user input device does not take the claim limitations out of the “Certain Methods of Organizing Human Activity” grouping.    Thus, the claim 15 and its subsequent claims 12-116-16-20 recite an abstract idea. 


Step 2A Prong 2 analysis:
Claims 1--20: The judicial exception is not integrated into a practical application. 
The claim 1 recites additional elements of a user input device, a mobile delivery platform, and a shopping and delivery server implementing the steps to provide an available inventory of the mobile delivery platform to the user input device, receive an order from the user input device; communicate the order to the mobile delivery platform, arrange for a delivery of the order, and coordinate the delivery of the order. The providing step from the server to inform about inventory to a user device, receiving step of an order from a user input device by the server, and communicating an order to the mobile delivery platform are recited at a high level of generality (i.e. as a general means of providing inventory information and order information and gathering data about an order), and amount to mere data gathering or communicating data/information, which are a form of insignificant extra-solution activities. The server in communication with the user input device and the mobile platform merely describe how to generally “apply” the otherwise executing and fulfilling received orders in generic or general purpose computer environment. The server, input device and the mobile platform [such as a computing device in truck/vehicle are recited at a high level of generality and are merely automating the steps of providing an available inventory, receiving an order from the user,  communicating the order, arranging for a delivery of the order, and coordinating the delivery of the order. Executing these steps do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general purpose computer. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not 
Dependent claims 2-4  recite limitations directed to describing the user input device and the mobile platform as generic computing devices wherein the computing device of mobile platform is located in a vehicle such as a truck or bus, which in combination with claim 1 elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   
Claims 5-6, and 7-10 recite limitations directed to providing instructions to travel a particular route, if required to change the delivery route, tracking the delivery , accepting a payment for the order, providing updates of the order and delivery, which do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general purpose computer related to a commercial activity or receiving and fulfilling the order. Thus in combination with claim 1, elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 1-10 are directed to an 
Since limitations of claims 12-14, and 15-20 recite limitations similar to the limitations already analyzed for claims 1-10, they are analyzed to be directed to an abstract idea based on same rationale as established for claims 1-10 above.
Step 2A=Yes. Claims 1-20 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amounts to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and communicating steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Accordingly, a conclusion that the receiving, acquiring, transmitting, and communicating steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1--20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1--20 are patent ineligible.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montague [US Patent 11,023,957 B1].

Regarding claim 1, Montague teaches a mobile shopping and delivery system [see Fig.1] comprising: 
a user input device [Fig.1, “44” and “46” represent user input system including 40-1 and 40-2 device to communicate via network 42 with server ]; 
a mobile delivery platform [ Fig.1 “24” represents a mobile platform.  See col.5, line 58-cpl.6, line 26 [“FIG. 1 depicts an example environment 10 configured to dynamically generate different order fulfillment options for differently-located customers, ……., environment 10 may include one or more merchant systems 24. …… for ease of illustration, a single merchant system 24 with a single device 20 is illustrated in FIG. 1. In the illustrated embodiment, a merchant is a mobile merchant (meaning, in an exemplary embodiment, that the merchant has mobility to move from place to place) with a mobile device 20 carried, conveyed, or installed on a mobile vehicle operated by a merchant, such as a food truck. That is, because the merchant is mobile, the location of a merchant device 20 may be changeable as the merchant moves along a planned or ad hoc route. In other embodiments, merchant system 24 may be located at any mobile or stationary position. …… Merchant system 24 may include a device 20 such as a mobile phone such an iPhone or Android device, an iPad or tablet device, a laptop, or touchscreen device, though any practical device that can communicate with the network 30 may be appropriate. ……… merchant system 24 includes a payment reader 25 ….. the payment reader 25 may be  …..” ] ; and 
a shopping and delivery server [Fig.1 “50” represents the server which communicates with the user input device 40-1 and the merchant’s mobile device 20 of the mobile platform [truck/vehicle], see col.11, lines 38—42, “ Merchant device 20 may communicate with the fulfillment server 50 via a merchant-facing user interface 54, such as a graphical user interface. Similarly, customer devices 40-1 and 40-2 may communicate with the fulfillment server 50 via respective customer-facing user interfaces 56.   ] configured to: 
provide an available inventory of the mobile delivery platform to the user input device, receive an order from the user input device [see col.2, lines 41-48, “ A notification of proximity between the merchant and the customer is sent to the customer device or merchant device when either device enters the virtual boundary of the other device. The notification may be displayed on the customer device in a manner that allows the customer to see the identity of the merchant and/or their products, and to make a purchase for later pick up or delivery”, and col.11, lines 38—48, “ Merchant device 20 may communicate with the fulfillment server 50 via a merchant-facing user interface 54, such as a graphical user interface. Similarly, customer devices 40-1 and 40-2 may communicate with the fulfillment server 50 via respective customer-facing user interfaces 56. Fulfillment server 50 may present different types of data on the different user interfaces 54, 56. For instance, customer-facing user interface 56 may provide a POS interface (in some implementations, generated and/or delivered by the fulfillment server 50), through which a customer can select for purchase or order one or more items that the merchant has offered for sale….’]. The items offered for sale by the server 50 represent the provided available inventory of the mobile merchant system 24 and based on the provided items for sale the user places the order from his device 40-1;
communicate the order to the mobile delivery platform [see col.11, lines 38—67, [“ Merchant device 20 may communicate with the fulfillment server 50 via a merchant-facing user interface 54, such as a graphical user interface. …. Merchant-facing user interface 54 (in some implementations, generated and/or delivered by the fulfillment server 50) may be used to present, on the merchant device 20, data regarding a customer's order’] ; 


Regarding claims 2-3,  Montague teaches that the mobile shopping and delivery system of claim 1, wherein the user input device comprises a non-transitory, computer-readable medium comprising software instructions that, when executed by at least one processor, causes the at least one processor to access the shopping and delivery server, and the mobile shopping and delivery system of claim 2, wherein the at least one processor is a processing system of a mobile electronic device  [ See Fig.1. The user input device 40-1 is a device is a mobile phone which can communicate with any external devices such as the server 50  and the mobile device 20 in the mobile merchant’s vehicle 24  and the  mobile shopping and delivery system comprises system 24 including a moving vehicle such as a truck [the vehicle could be any type of vehicle so long it can do the functions of the vehicle as shown in Montague that is of a mobile merchant] with a device 20 such as a mobile phone or IPad, which reads on the claimed limitations recited in claims 2-3

Regarding claim 4, the limitations, “ The mobile shopping and delivery system of claim 1, wherein the mobile delivery platform comprises a bus”, are already covered in the analysis of claim 1, wherein the merchant system is a mobile merchant comprising a vehicle such as a truck or any other vehicle including a bus which does all the functions of mobile merchant described in Montague disclosure.

Regarding claim 5, Montague teaches that the mobile shopping and delivery system of claim 1, wherein the mobile delivery platform is configured to traverse a preprogrammed route 
.
Regarding claim 6, Montague teaches that the mobile shopping and delivery system of claim 1, wherein the shopping and delivery server is further configured to instruct the mobile delivery platform to deviate from a preprogrammed route [see col.39, lines 29-36, “  In some embodiments, this delivery path may change in real-time based on updated location information received from the merchant device 20. In other words, as the merchant moves, where the movement is determined by an associated device such as merchant device 20, the delivery options 732-1 and 732-2 dynamically change, e.g., prioritized, surfaced on the display, removed from selection, and so on”.

	Regarding claim 7, Montague teaches that The mobile shopping and delivery system of claim 1, wherein the shopping and delivery server is further configured to track the mobile delivery platform along a route [see claim 6, “ receiving, by the server, at predetermined intervals of time, updated location information of the merchant; tracking, by the server, in response to the receipt of updated location information of the merchant, a relative location between the merchant and the user; determining, by the server, a change in the relative location between the merchant and the user; determining, by the server, based on the determined change in the relative location between the merchant and the user, which of the following to present to the user: (a) the first point-of-sale interface, (b) the second point-of-sale interface, or (c) a third point-of-sale interface different from the first point-of-sale interface and the second point-of-sale interface.”,  and also see col.8, lines 29-39 ].

Regarding claim 8, Montague teaches that the mobile shopping and delivery system of claim 1, wherein the shopping and delivery server is further configured to accept a payment for and complete the order [see col.6, lines 19-30, “ FIG. 1, merchant system 24 includes a payment 25 illustrated as a standalone mobile hardware device, though the configuration is not so limited. In other embodiments, the payment reader 25 may be integrally incorporated into the merchant device 20, for instance where the merchant device 20 is a smart phone (iOS or Android) or another computing device that is configured to act as an embedded card reader (ECR). In still other embodiments, reader 25 may be presented as software (such as an application installed on a mobile device), hardware, or any combination thereof in another component of environment 10.”]. The payment reader in the mobile merchant system can accept the payment for completing the order.

Regarding claim 9, Montague teaches that the mobile shopping and delivery system of claim 1, wherein the shopping and delivery server is further configured to provide an update on the order to the user input device [See col.38, lines 6-54 and Figs 7A and & 7B, which disclose that after the customer has placed an order  for an anticipated fulfillment time of 12:55  pm, the system server tracks the locations of both the mobile merchant truck system and that of the customer location and based upon the current conditions updates the customer via his mobile device  that the expected fulfillment time is changing from 12:55 to 1:05 ].

Regarding claim 10, Montague teaches that the mobile shopping and delivery system of claim 1, wherein the shopping and delivery server is further configured to provide an update to the user input device on a current location of the mobile delivery platform [see col.2, lines 41-48, “A notification of proximity between the merchant and the customer is sent to the customer device or merchant device when either device enters the virtual boundary of the other device. The notification may be displayed on the customer device in a manner that allows the customer to see the identity of the merchant and/or their products, and to make a purchase for later pick up or delivery “ .

Regarding claim 11, Montague teaches a method of providing an ordering and delivery service comprising: a mobile delivery platform traversing a preprogrammed route; and a shopping and delivery server receiving an order from a user input device over the internet; A notification of proximity between the merchant and the customer is sent to the customer device or merchant device when either device enters the virtual boundary of the other device. The notification may be displayed on the customer device in a manner that allows the customer to see the identity of the merchant and/or their products, and to make a purchase for later pick up or delivery’].  Further, claim 1 limitations did not include the step of  describing that the route being traveled is a preprogrammed route. Montague does teach that the mobile delivery truck [corresponding to the claimed platform] traverses a preprogrammed/preplanned route [see col.4, lines 14—32  which discloses that after informing the customer of the proximity of the mobile merchant [truck/vehicle] the system based upon the location, merchant profile and current conditions provides a planned route so that the preplanned route is successful for the business. See also col.43, lines 4-16 which also disclose the same teachings.

Regarding claims 12-14, their limitations are already covered in the analysis of claims 5-6 and 8 above as being anticipated by Montague.

Regarding claim 15, Montague teaches a method of providing an ordering and delivery service via a mobile delivery platform through a user input device electronically connected to a shopping and delivery server over a network, the method comprising: beginning a preprogrammed delivery route; alerting a customer of a proximity of the mobile delivery platform; receiving an order to the shopping and delivery server via the user input device [these limitations are already covered in the analysis of claims 1 and 11 above.]. The limitations, “offering a home delivery option or a customer pick-up option; completing the selected delivery 

Regarding claim 16, Montague teaches that the method of claim 15 further comprising diverting from the preprogrammed delivery route if the home delivery option is selected [see col.39, lines 27-36 and Fig.7E which disclose that id a delivery option is selected by the customer providing the address for delivery [can correspond to a home address] , then the merchant’s mobile vehicle’s path can be changed in real time based on updated location information of the merchant device]..

Regarding claim 17, Montague teaches that the method of claim 15 further comprising stopping at a preprogrammed stopping location selected by the user if the customer pick-up option is selected [see Figs 7A, 7B , and Fig.8A. If the customer selects the option for pick-up option the customer is provided the option to pick-up the order from the current mobile merchant location which is on the merchant’s predetermined path.

Regarding 18, Montague teaches that the method of claim 17 further comprising allowing the user to continue shopping on the mobile delivery platform in person [see Fig.8B and col.40, lines 21-27 which disclose continue buying additional items in the form of new order from the customer when the delivery option is selected.]

In various embodiments, payment may be processed prior to or after picking up the product”. 

Regarding claim 20, Montague suggest that the method of claim 15 further comprising directly proceeding a user’s residence if it is located along the preprogrammed delivery route [see col.5, lines 27-56, specifically lines 50-56, “  “ disclose and suggest that a mobile merchant’s route can be planned as per the customer’s location and profile, wherein the customer’s location can be his home and therefore the user’s home address can fall within the planned route for the mobile merchant.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Smith et al. [ US20180247261; see abstract] discloses a system including an order server, a delivery server, and a database, wherein the order server displays presenting  available inventory for sale to a customer to select and purchase goods,  on receipt of a request to complete an order at a specified delivery time from the customer,  the order server transmits the order information to the delivery server to arrange, coordinate and deliver the goods at the specified location of the customer.
	(ii)	Akin [US 20140089050; see abstract] discloses a computer system collecting details on mobile sellers and based on an analysis advising the mobile sellers which one of a plurality of different locations should be selected as the next location to move to optimize the possibility of selling products.

	(iv)	JP2018112911A [see abstract] discloses mobile sellers of foods wherein an information processing device includes receives information from mobile sellers and customers’ requests for food and then based on received information suggesting sales place, sales time and a sales route.
	(v)	Article, "Mobile gymnastics rolling into town. (2010, Apr 20)", Telegraph-Journal retrieved from Google database on 03/09/2022 discloses a mobile gym vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YOGESH C GARG/Primary Examiner, Art Unit 3625